 

Exhibit 10.2

Execution Version

 

Confidential – Without Prejudice

For Settlement

Purposes Only

 

RELEASE AND SETTLEMENT AGREEMENT

 

This Release and Settlement Agreement (the “Agreement”) is made and entered into
as of November 28, 2016 by and among Walker Innovation Inc., a Delaware
corporation (sometimes referred to herein as “Innovation”), Inventor Holdings,
LLC, a Delaware limited liability company and wholly-owned subsidiary of
Innovation, and Certified Measurement, LLC, a Delaware limited liability company
and wholly-owned subsidiary of Inventor Holdings, LLC (Innovation, Inventor
Holdings, LLC and Certified Measurement, LLC sometimes collectively referred to
herein as the “Company” or the “Company Parties”), Walker Digital, LLC, a
Delaware limited liability company (sometimes referred to herein as “Digital”),
and Jay S. Walker (Digital and Jay S. Walker sometimes collectively referred to
herein as “Walker” or the “Walker Parties”).

 

WHEREAS, a dispute has arisen that the parties hereto (collectively, the
“Parties”) wish to resolve and settle amicably; and

 

WHEREAS, the Parties have reached this Agreement on the terms and conditions
provided herein; and

 

WHEREAS, the audit committee of the board of directors of Innovation has
determined that it is in the best interests of Innovation and its stockholders
and each of the other Company Parties and declared it advisable to enter into
this Agreement and adopted resolutions approving the execution, delivery and
performance by Innovation of this Agreement and the consummation of the
transactions contemplated hereby upon the terms and subject to the conditions
set forth herein.

 

1 

 

  

NOW, THEREFORE, in consideration of the above premises and for valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties agree, subject to the terms hereof, as follows:

 

1.          Transfers by Walker of Securities Issued by Innovation.

 

(a)          Not later than one hundred and eighty (180) days after the date
hereof, Digital (or at the option of Walker, another Walker Party) shall
transfer to Innovation or its designated subsidiary an aggregate of $125,000 in
cash or (at the option of Walker) in shares of common stock of Innovation
(collectively, the “Innovation Shares”), having a value of $125,000, which value
shall be determined based on the average of the daily closing price of an
Innovation Share for the ten (10) consecutive business days prior to date of
delivery of such Innovation Shares. The closing price for each day shall be the
last sales price or in case no sale takes place on such day, the average of the
closing high bid and low asked prices, in either case as officially quoted on
the OTCQB marketplace maintained by OTC Markets Group Inc. Subject to the terms
hereof, Digital (or at the option of Walker, another Walker Party) will deliver
to Innovation either (at the option of Walker) (i) cash by wire transfer of
immediately available funds to an account specified by Innovation or (ii) stock
certificates representing the full number of Innovation Shares to be transferred
as set forth herein; such certificates shall be endorsed in blank or have a
stock power endorsed in blank attached thereto in respect of the Innovation
Shares transferred to Innovation.

 

2.          Securities Purchase Agreement. Substantially concurrently with the
execution and delivery of this Agreement, Innovation shall have entered into a
Securities Purchase Agreement dated as of November 21, 2016 in connection with
the sale of an aggregate of 2,500,000 Class A Common Shares of The Upside
Commerce Group, LLC (f/k/a Flexible Travel Company, LLC), a company affiliated
with Walker, at $2.00 per share, to a group of accredited investors directly or
indirectly introduced to Innovation by Walker.

 

2 

 

  

3.          Certain Representations and Warranties.

 

(a)          Each Company Party jointly and severally represents and warrants to
the Walker Parties that (i) such Party has full power and authority to enter
into this Agreement; that this Agreement has been duly and validly authorized,
executed and delivered on behalf of such Party; and that this Agreement is a
valid and binding agreement of such Party, enforceable against such Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditor’s rights and remedies; (ii)
such Party has not hypothecated or otherwise encumbered or assigned any claim or
cause of action against any of the Walker Release Parties (as hereinafter
defined); (iii) such Party has not instituted any legal proceeding against, or
filed any claim or complaint with any regulatory authority relating to any of
the Walker Release Parties; (iv) such Party is not aware of any claim against
Digital or any other Walker Party arising out of the Merger Agreement (as
hereinafter defined) which is not being released in this Agreement and (iv) this
Agreement and the transactions contemplated hereby have been duly authorized,
approved and ratified by a committee of independent and disinterested members of
Innovation’s Board of Directors formed for the purpose of reviewing agreements
between or among Digital, Jay S. Walker and Innovation.

 

(b)          Each Walker Party jointly and severally represents and warrants to
the Company Parties that (i) such Party has full power and authority to enter
into this Agreement; that this Agreement has been duly and validly authorized,
executed and delivered on behalf of such Party; and that this Agreement is a
valid and binding agreement of such Party, enforceable against such Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditor’s rights and remedies; (ii)
such Party has not hypothecated or otherwise encumbered or assigned any claim or
cause of action against any of the Company Release Parties (as hereinafter
defined); (iii) such Party is not aware of any fact or circumstance that would
give rise to a claim by any Walker Party against any Company Party under or
relating to the Merger Agreement (as hereinafter defined); and (iii) such Party
has not instituted any legal proceeding against, or filed any claim or complaint
with any regulatory authority relating to any of the Company Release Parties.

 

3 

 

  

(c)          Digital represents and warrants to Innovation that as of the date
of each transfer of Innovation Shares under the terms of this Agreement, it will
be the record owner of such securities and as of the date of each transfer, it
will transfer all of its right, title and interest in and to such securities,
free and clear of all liens, claims, encumbrances, pledges, security interests
and other restrictions, other than as set forth herein or under applicable
federal and state securities law restrictions.

 

4.          Releases.

 

(a)          Company Releases. For good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, including without limitation
the mutual promises set forth in this Agreement, each Company Party, for itself,
its parents, affiliates, subsidiaries, divisions, groups and past and present
officers, directors, employees, agents, representatives, attorneys, accountants,
auditors, consultants, administrators, beneficiaries, predecessors, successors
and assigns and any person or entity claiming by or through any of the foregoing
(collectively, “Company Release Parties”) hereby RELEASE AND DISCHARGE Digital
and Jay S. Walker, and their parents, affiliates, subsidiaries and past and
present officers, directors, employees, agents, representatives, attorneys,
accountants, auditors, consultants, successors and assigns in any capacity
whatsoever, (collectively, “Walker Release Parties”) of and from all actions,
causes of action, suits, debts, dues, sums of money, claims for breaches of
contract, claims for breaches of fiduciary duties or conflicts of interest,
tortious interference, claims of entitlement to securities, claims for
violations of securities laws or regulations, compensation, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages (compensatory,
consequential, liquidated, special, punitive or otherwise), judgments, extents,
executions, claims, and demands (including attorneys’ fees and costs) of any
nature whatsoever, in law, admiralty or equity, against the Walker Release
Parties that the Company Release Parties ever had, now have or hereafter can,
shall or may have, whether known or unknown, for, upon, or by reason of Article
11 of the Agreement and Plan of Merger by and among GlobalOptions Group, Inc.,
GO Merger Sub LLC, Walker Digital, LLC and Walker Digital Holdings, LLC dated as
of July 11, 2013 (other than with respect to the representations and warranties
of Digital set forth in Section 4.3, 4.4 and 4.12 of the Merger Agreement) and
the related letter agreement dated as of January 21, 2016 between Digital and
Innovation related thereto (the “Letter Agreement” and collectively, the “Merger
Agreement”), including without limitation any claim by reason of the recordable
patent assignment from Inventor Holdings to PayPal, Inc. of the patents and
patent applications listed on Schedule 1 hereto (the “Patent Assignment”),
provided only that (i) the term Walker Release Parties shall not in any
circumstance include either IP Navigation Group LLC or Erich Spangenberg, and
(ii) nothing herein shall release or otherwise affect the Walker Release
Parties’ obligations under this Agreement or in respect of the existing
agreement between Digital and Innovation concerning reimbursement of expenses
incurred by the Company Release Parties in connection with the dispute which
gave rise to the Patent Assignment, which expenses have been submitted by
Innovation for reimbursement to Digital on or prior to the date hereof.

 

4 

 

  

(b)          Each person or entity settling any claims, or for whom any claims
are settled, hereunder (collectively, the “Settling Parties”) further agree not
to institute, instigate, urge, support, encourage, voluntarily participate in or
profit from any lawsuit, complaint or other action or proceeding of any kind
relating to any matter to which these Releases pertain. Notwithstanding the
foregoing, nothing herein shall be deemed to prohibit any party from providing,
after taking reasonable measures to ensure the confidentiality of information
provided, information or explanations to third party regulatory agencies seeking
such information in response to comment letters or inquiries, or in response to
civil or administrative subpoenas or court order, or from discussing the
provisions hereof and factual circumstances surrounding the events leading to
this Agreement in disclosure document filings made with the Securities and
Exchange Commission from time to time.

 

(c)          These Releases may not be changed orally.

 

(d)          The Settling Parties may hereafter discover facts in addition to or
different from those which he, she or it now knows or believes to be true with
respect to the subject matter of the released claims, but the Settling Parties
have fully, finally, and forever settled and released any and all released
claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed, upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Settling Parties acknowledge that the foregoing waiver
was separately bargained for and a key element of the settlement of which these
releases are a part.

 

5 

 

  

5.          Reliance on Independent Legal Advice. Each Party represents and
warrants to the other Parties: (a) that it has received advice from his or its
own respective, independent legal counsel, or has had the opportunity to be
represented by independent legal counsel, prior to its execution of this
Agreement, (b) that the legal nature, ramifications and effect of this Agreement
have been explained to it by its respective counsel; (c) that it fully
understands the terms and provisions of this Agreement and the nature and effect
thereof; (d) that it is relying solely on the advice of its own legal counsel in
executing this Agreement; (e) that it has not relied upon any representation or
statement of any other Party or counsel for any other Party not contained in
this Agreement; (f) that it has carefully read this Agreement, knows the
contents thereof, and is executing the same freely and voluntarily; and (g) that
it is aware that its attorneys may hereafter discover facts different from or in
addition to the facts that they now know or believe to be true with respect to
the subject matter hereof, but that its intention is to fully and finally
release its respective releasees to the full extent of the releases contained in
this Agreement.

 

6.          Miscellaneous Provisions.

 

(a)          This Agreement sets forth the entire agreement among the Parties
with respect to its subject matter and supersedes all prior agreements and
understandings among the parties with respect to such subject matter.

 

(b)          This Agreement may not be changed, modified or amended except by a
written instrument signed by the Party to be charged with such change,
modification or amendment.

 

(c)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The descriptive headings of the several paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
hereof.

 

6 

 

  

(d)          This Agreement shall be binding on the Parties hereto and their
respective predecessors, successors, assigns, parents, subsidiaries, affiliates,
divisions, groups and present and former officers, directors, securityholders,
and employees.

 

(e)          Unless the Company instructs otherwise in writing, all notices to
the Company regarding this Agreement shall be delivered to:

 

Walker Innovation Inc.   Loeb & Loeb LLP Two High Ridge Park With a copy to: 345
Park Avenue Stamford, CT   New York, New York 10154 06905   Attn: Mitchell S.
Nussbaum, Esq. Attn: Jonathan Siegel    

 

Unless Walker instructs otherwise in writing, all notices to Walker regarding
this Agreement shall be delivered to:

 

Walker Digital, LLC   Whitman Breed Abbott & Morgan LLC Two High Ridge Park With
a copy to: 500 West Putnam Avenue Stamford, CT   Greenwich, CT 06830 06905  
Attn: Harry E. Peden, III Esq. Attn: Karen Romaine    

 

(f)          Unless otherwise indicated or agreed to in writing by the Party to
receive the delivery of any document, as used in this Agreement “delivery” shall
mean transmission by facsimile or electronic mail (including portable document
format) and confirmed by delivery via Federal Express or other recognized
overnight delivery service.

 

7 

 

  

(g)          The Parties are entering into this Agreement solely in order to
avoid expense, inconvenience, risk and delay and to permit the continued
operation of the affairs of such Party unhindered by expensive litigation and by
distraction and diversion of himself and itself, and thereby to put to rest all
potential controversies. This Agreement and each of its provisions, and the
settlement provided for herein, whether or not consummated, and any
negotiations, proceedings or agreements relating to this Agreement, or any
matter arising in connection with such negotiations, proceedings or agreements
are not and shall not in any event be: (i) construed as, offered in evidence as,
received in evidence as, and/or deemed to be evidence of a presumption,
concession or an admission by any Party of the truth of any fact or the validity
of any claim that has been, or could have been, asserted against him or it, or
of the deficiency of any defense that has been, could have been, or in the
future might be asserted in any litigation, or of any liability, fault,
wrongdoing or otherwise of any Party; (ii) construed as, offered in evidence as,
received in evidence as, and/or deemed to be evidence of a presumption,
concession or an admission of any fault, breach of duty, wrongful act or
misrepresentation or omission in any statement or written document by any Party;
or (iii) construed by anyone for any purpose whatsoever as evidence of a
presumption, concession or admission of any liability, fault or wrongdoing on
the part of any Party.

 

(h)          This Agreement shall be deemed to have been drafted jointly by the
Parties.

 

(i)          Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender and the neuter, (ii) words (including
terms defined herein) using the singular or plural number also include the
plural or singular number, respectively, (iii) the terms “hereof,” “herein,”
“hereby” and derivative or similar words refer to this entire Agreement as a
whole and not to any particular section, paragraph or other subdivision, and
(iv) the term “section” or “paragraph” or other subdivision refer to the
specified section or other subdivision of the body of this Agreement.

 

8 

 

  

7.          Remedies for Breach.

 

(a)          In the event that any Party to this Agreement believes that a
breach of the Agreement has occurred, that Party shall deliver written notice,
in accordance with the terms of this Agreement, of the alleged breach to the
other Parties to this Agreement.

 

(b)          Any subsequent action to enforce the terms of this Agreement may be
brought in any State or Federal court located in the County of New York, State
of New York, and, if any such action is brought in a State or Federal Court
located in the County of New York, State of New York, no Party shall dispute
that such court is the proper venue for the action or that the Party is subject
to personal jurisdiction in such court for purposes of the action.

 

8.          Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
the conflicts of law principles of such State.

 

9.          Further Assurances. Each Party hereto, at the reasonable request of
another Party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be reasonably necessary for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.

 

[Signature Pages Follow]

 

9 

 

 

IN WITNESS WHEREOF, the Parties have duly authorized the execution and delivery
of this Agreement as of the date written below.

 

Dated as of November 28, 2016

  

WALKER INNOVATION INC.   INVENTOR HOLDINGS, LLC       By: /s/ Kara Jenny   By:
/s/ Kara Jenny   Name: Kara Jenny     Name: Kara Jenny   Title: CFO     Title:
CFO           CERTIFIED MEASUREMENT, LLC               By: /s/ Kara Jenny      
  Name: Kara Jenny         Title: CFO                 WALKER DIGITAL, LLC      
        By: /s/ Jay Walker     /s/ Jay Walker   Name: Jay Walker   Name: Jay S.
Walker   Title: Chairman      

 

10 

 



 

SCHEDULE 1 

 

Application No. Patent No. 08/815,224 5970478 08/832,832 6477513 08/883,308
5945653 08/889,589 5970470 08/916,656 6107932 08/919,339 6163771 08/920,116
6119099 08/921,868 6018718 08/943,965 6119100 08/946,508 6064987 09/045,036
7606729 09/045,084 6223163 09/045,386 7272569 09/045,518 7072850 09/049,297
7240021 09/085,424 6138105 09/135,179 6567787 09/164670 6324520 09/166,267
6687679 09/166,339 6374240 09/166,405 6405174 09/219,220 6341268 09/219,267
7831470 09/221,099 7236942 09/221,457 6415262 09/223,899 6349295 09/260,437
7162434 09/264,379 6336104 09/282,747 7827057 09/316,546 7729988 09/345092
7249050 09/360,422 7899710 09/365,644 6374230 09/422,415 6434534 09/442,754
6598024 09/490,898 6330548 09/504,180 6839683 09/538,805 7251617 09/542,676
7177835 09/563,715 6507822 09/571,210 6601036

 

11 

 

  

Application No. Patent No. 09/592,618 7376580 09/603,677 7542919 09/606,364
8473341 09/654,341 6980968 09/654,933 8001043 09/685,079 7415425 09/694,191
7853529 10/033,691 7454381 10/095,372 7233912 10/118,620 7099832 10/218,157
7430521 10/253,192 6904418 10/625,089 7587334 10/728,226 7194423 10/855,653
7664705 11/103,906 7991698 11/319,848 8036943 11/338,152 7844550 11/399,143
7496523 11/422,986 8315948 11/425,301 7895100 11/425,301 7895100 11/456,306
7841514 11/456342 7451892 11/456355 7885726 11/549,435 7856379 11/570,616
8335723 11/611,931 8015059 11/668,967 7406438 11/746,696 8046265 11/761,826
9171316 11/768,594 7613631 11/927,912 7774240 11/931,864 8571943 11/934,958
7717784 12/108,826 8595048 12/111,637 8751297 12/190,244 7908168 12/237,716
8126771 12/365,629 8103520 12/368,369 8068933

 

12 

 

  

Application No. Patent No. 12/420,397 7801762 12/611,365 8121899 12/705,856
8175963 12/791,567 8706632 12/938,025 8234164 12/938,046 8700456 12/974,742
8112359 13/025,814 8712860 13/031,284 8121922 13/048,829 8131588 13/180,349
8615444 13/196,546 8355991 13/356,890 8533003 13/366,797 8423400 13/366,880
8543510 13/400,406 8285591 13/401,108 8566199 13/412,203 8630896 13/433,008
8566230 13/559,591 8543451 13/646,145 8818869 13/717,094 8595085 13/857,520
8781893 13/909,055 8781894 14/012,982   14/034,520 8892470 14/034,538  
14/088,709   14/103,931 2014/0108186 14/154,772 9218618 14/251,746   14/258,150
  14/258,454   14/297,937   14/317,847   14/331,005 2014/0324564 14/331,699  
14/468,604   AU 753036 AU 753036

 

13 

 

 

